United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, CARIBBEAN
PERFORMANCE CLUSTER,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-58
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2007 appellant filed a timely appeal from the July 15, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs which denied further reconsideration
of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
this denial. The Board has no jurisdiction to review the merits of appellant’s case, as he filed his
appeal more than one year after the Office’s September 6, 2007 decision denying his claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 8, 2007 appellant, then a 45-year-old lead sale service associate, filed an
occupational disease claim alleging that he sustained a low back condition as a result of his
federal employment. In the space provided on the form to explain the relationship to his

employment, he wrote: “See attachments.” However, no attachment was submitted with
appellant’s claim form. The employing establishment controverted the claim. By decision dated
September 6, 2007, the Office denied appellant’s claim, finding that he did not establish that he
sustained an injury as alleged. It noted that appellant had not provided a clear statement
regarding the factual basis of his claim.
On May 29, 2008 appellant requested reconsideration. He submitted evidence which
included numerous documents conceiving his grievances with the employing establishment,
evidence with regard to his prior job assignments and duties, reports of “security problem or poor
financial practice” signed by appellant and evidence pertaining to his prior claims. In a
physician’s report dated March 14, 2008, Dr. Luis E. Favra-Clavell indicated that appellant had
chronic radiculopathy, a disc bulge at L3-4 and L4-5 and lordosis, which he attributed to a
May 18, 2007 employment incident.
By decision dated July 15, 2008, the Office denied appellant’s request for reconsideration
because the arguments and/or evidence submitted in support of the request was not sufficient to
warrant review of the prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.3 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.4
ANALYSIS
In the September 6, 2007 decision, the Office denied appellant’s claim, noting that he
failed to provide a clear statement regarding the factual basis of his claim. In support of his
request for reconsideration, appellant submitted evidence including documents regarding prior
grievances, reports of security problems and medical evidence. However, this evidence is not
relevant as it fails to address the reason that his claim was denied. Appellant did not provide a
statement with regard to the employment factors alleged to have caused or contributed to his
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.607(a).

4

20 C.F.R. § 10.608(b).

2

condition. The Board has held that the submission of evidence or argument which does not
address the particular issue involved does not constitute a basis for reopening a case.5 Appellant
did not contend that the Office erroneously applied a point of law or make a new relevant legal
argument not previously considered. Accordingly, the Office properly denied further
consideration of appellant’s case on the merits.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2008 is affirmed.
Issued: March 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).
6

C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008).

3

